      Case 2:19-cv-00995-JCM-NJK Document 119
                                          118 Filed 09/24/20
                                                    09/23/20 Page 1 of 3




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     ALINA M. SHELL, Nevada Bar No. 11711
 2   MCLETCHIE LAW
 3   701 East Bridger Avenue, Suite 520
     Las Vegas, NV 89101
 4   Telephone: (702) 728-5300
     Fax: (702) 425-8220
 5   Email: maggie@nvlitigation.com
 6   Counsel for Plaintiff Larime Taylor

 7                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 8
 9   LARIME TAYLOR, an individual,                   Case. No.: 2:19-cv-00995-JCM-NJK
               Plaintiff,
10        vs.                                            ORDER GRANTING
                                                         STIPULATION AND ORDER TO
                                                         STIPULATION TO STAY
                                                         STAY DISCOVERY  PENDING
11
     LAS VEGAS METROPOLITAN POLICE                       SETTLEMENT  DISCUSSIONS
                                                         DISCOVERY PENDING
12   DEPARTMENT, in its official capacity;               SETTLEMENT DISCUSSIONS
     SHERIFF JOSEPH LOMBARDO, in his
13   official capacity as Sheriff of the Las Vegas
     Metropolitan Police Department; OFFICER
14
     THERON YOUNG, as an individual and in
15   his capacity as a Las Vegas Metropolitan
     Police Department Officer; OFFICER
16   MATTHEW KRAVETZ, as an individual
     and in his capacity as a Las Vegas
17
     Metropolitan Police Department Officer;
18   OFFICER DARRELL LEE DAVIES, as an
     individual and in his official capacity as a
19   Las Vegas Metropolitan Police Department
20   Officer; OFFICER WESTON FERGUSON,
     as an individual and in his official capacity
21   as a Las Vegas Metropolitan Police
     Department Officer; OFFICER THOMAS
22   ALBRIGHT, as an individual and in his
23   official capacity as a Las Vegas Metropolitan
     Police Department; OFFICER JANETTE
24   GUTIERREZ, as an individual and in her
     official capacity as a Las Vegas Metropolitan
25   Police Department Officer; OFFICER
26   CLINT OWENSBY, as an individual and in
     his official capacity as a Las Vegas
27   Metropolitan Police Department; OFFICER
     ROBERT THORNE, as an individual and in
28   his official capacity as a Las Vegas
     Metropolitan Police Department Officer;

                                                     1
      Case 2:19-cv-00995-JCM-NJK Document 119
                                          118 Filed 09/24/20
                                                    09/23/20 Page 2 of 3




     OFFICER JACOB BITTNER, as an
 1
     individual and in his official capacity as a
 2   Las Vegas Metropolitan Police Department
     Officer; OFFICER GERARDO REYES, as
 3   an individual and in his official capacity as a
     Las Vegas Metropolitan Police Department
 4
     Officer; OFFICER MORGAN MCCLARY,
 5   as an individual and in his official capacity
     as a Las Vegas Metropolitan Police
 6   Department Officer; OFFICER JAKE
 7   FREEMAN, as an individual and in his
     official capacity as a Las Vegas Metropolitan
 8   Police Department Officer; and OFFICER
     CHRISTOPHER LONGI, as an individual
 9   and in his official capacity as a Las Vegas
10   Metropolitan Police Department Officer,
                      Defendants.
11
              Plaintiff LARIME TAYLOR (“Plaintiff”) and Defendants LAS VEGAS
12
     METROPOLITAN POLICE DEPARTMENT, JOSEPH LOMBARDO, OFFICER
13
     THERON YOUNG, OFFICER MATTHEW KRAVETZ, OFFICER DARRELL LEE
14
     DAVIES, OFFICER WESTON FERGUSON, OFFICER THOMAS ALBRIGHT,
15
     OFFICER JANETTE GUTIERREZ, OFFICER CLINT OWENSBY, OFFICER ROBERT
16
     THORNE, OFFICER JACOB BITTNER, OFFICER GERARDO REYES, OFFICER
17
     MORGAN MCCLARY, OFFICER JAKE FREEMAN, and OFFICER CHRISTOPHER
18
     LONGI (collectively “LVMPD Defendants”), by their respective counsel, hereby stipulate
19
     to the following:
20
              1.         A stay of discovery and other deadlines will allow the Parties to explore the
21
     possibility of settlement, without incurring the time and expense of ongoing discovery during
22
     settlement discussions.
23
              2.         The Parties previously participated in an Early Neutral Evaluation on April
24
     10, 2020. (ECF No. 111.) The Parties were not able to reach a settlement at that time.
25
              3.         The Parties have agreed that further settlement discussions may be fruitful,
26
     and intend to participate in an informal settlement conference on November 5, 2020.
27                                                         fourteen (14)
              4.      The Parties further agree that within fifteen (15) days after completion of
28
     the settlement conference, if it is not successful, the parties will submit new discovery


                                                       2
      Case 2:19-cv-00995-JCM-NJK Document 119
                                          118 Filed 09/24/20
                                                    09/23/20 Page 3 of 3




 1   deadlines, including the discovery cutoff deadline (providing ample time to complete written
 2   discovery and depositions), deadline for filing dispositive motions, and the deadline for filing
 3   the Joint Pretrial Order. The applicable dates will be extended for the commensurate time
 4   period that they were stayed.
 5             5.      As such, the Parties hereby agree and request the Court to enter a stay of all
 6   deadlines in the instant case.
 7             6.      Notwithstanding the stay, the Parties intend to and hereby agree to
 8   cooperate in the exchange of certain information requested in discovery as needed to
 9   facilitate settlement;
10             7.      Defendants hereby further agree to abide by the terms of Temporary
11   Restraining Order (ECF No. 84) as if it were in full force and effect.
12             IT IS SO STIPULATED.
13   DATED this the 23rd day of September, 2020. DATED this the 23rd day of September, 2020.
14   MARQUIS AURBACH COFFING                          MCLETCHIE LAW
15
     /s/ Jackie V. Nichols                            /s/ Margaret A. McLetchie
16   Nick D. Crosby, NBN 8996                         Margaret A. McLetchie, NBN 10931
     Jackie V. Nichols, NBN 14246                     Alina M. Shell, NBN 11711
17   10001 Park Run Drive                             701 E. Bridger Ave., Suite 520
     Las Vegas, NV 89145                              Las Vegas, NV 89101
18
     Email: ncrosby@maclaw.com                        Email: maggie@nvlitigation.com
19   Attorneys for LVMPD Defendants                   Attorneys for Larime Taylor

20
21
22                                          ORDER
                                             ORDER

                                          IT IS SO ORDERED.
23   No later than November 9, 2020, the parties must submit a joint status report informing
     the Court as to whether mediation was successful.
24
25   IT IS SO ORDERED.
                                              U.S. DISTRICT COURT MAGISTRATE JUDGE
26   Dated: September 24, 2020
27
                                              DATED:_________________________
28                                                  Nancy J. Koppe
                                                    United States Magistrate Judge

                                                     3
